February 10, 1978. The motion of Dick, Hackel & Hull for leave to withdraw as attorneys for Edward H. Kerr, Jr., is granted.
The motion of Pope and Pu for leave to withdraw as attorneys for Edward H. Kerr, Jr., is granted.
The Clerk is directed to advise said Edward H. Kerr, Jr., of the foregoing action by letter, and to advise him that unless an appearance is entered on his behalf on or before March 13, 1978, his appeal will be subject to a motion for dismissal.
The several motions to extend the appellate timetable are denied.